                                              Case 5:20-cv-03888-EJD Document 7 Filed 07/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                      UNITED STATES DISTRICT COURT
                                   7                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                           MARISOL GONZALEZ,                                  Case No. 20-03888 EJD (PR)
                                   9
                                                            Petitioner,                       ORDER OF DISMISSAL
                                  10
                                                    v.
                                  11
                                           UNKNOWN,
                                  12
Northern District of California




                                                           Respondent.
 United States District Court




                                  13

                                  14             On May 29, 2020, Petitioner, a California federal prisoner, filed a letter which was
                                  15   construed as an attempt to file a petition for a writ of habeas corpus pursuant to 28
                                  16   U.S.C. § 2254. Dkt. No. 1.1 On June 12, 2020, the Clerk notified Petitioner that in
                                  17   addition to filing a petition on the Court’s form, Dkt. No. 2, she needed to either pay the
                                  18   filing fee or file a complete application for leave to proceed in forma pauperis (“IFP”)
                                  19   within twenty-eight days from the date of the notice to avoid dismissal. Dkt. No. 4.
                                  20             The deadline has passed, and Petitioner has failed to respond to either notice.
                                  21   Accordingly, the action is DISMISSED without prejudice for failure to pay the filing fee.
                                  22             IT IS SO ORDERED.
                                  23           7/23/2020
                                       Dated: _____________________                           ________________________
                                  24                                                          EDWARD J. DAVILA
                                                                                              United States District Judge
                                  25
                                       Order of Dismissal
                                  26   P:\PRO-SE\EJD\HC.20\3888Gonzalez_dism-ifp&pet.docx


                                  27
                                       1
                                  28       Petitioner’s case was reassigned to this Court on July 20, 2020. Dkt. Nos. 5, 6.
